            Case 1:20-cv-00655-ADA Document 43 Filed 03/24/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 VOXER, INC. and VOXER IP LLC,                       Civil Action No. 6:20-cv-00011
                                 Plaintiffs.,

           v.

 FACEBOOK, INC. and INSTAGRAM LLC,                   ORAL ARGUMENT REQUESTED

                                Defendants.



   REQUEST FOR ORAL HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                   VENUE UNDER 28 U.S.C. § 1404(a)

          To the extent the Court would find it beneficial and feasible under current circumstances,

Defendants Facebook, Inc and Instagram LLC, pursuant to Local Rule CV-7(h), respectfully

request an oral telephonic hearing on its Motion to Transfer Venue Under 28 U.S.C. § 1404(a)

[Dkt. No. 29]. Plaintiffs Voxer, Inc and Voxer IP LLC do not oppose this request.




1378288
            Case 1:20-cv-00655-ADA Document 43 Filed 03/24/20 Page 2 of 3



Dated: March 24 , 2020                            Respectfully submitted,

                                                  By: /s Michael E. Jones
                                                  Michael E. Jones
                                                  SBN: 10929400
                                                  Patrick C. Clutter
                                                  SBN: 24036374
                                                  POTTER MINTON, PC
                                                  110 North College, Suite 500
                                                  Tyler, Texas 75702
                                                  Tel: 903-597-8311
                                                  Fax: 903-593-0845
                                                  mikejones@potterminton.com
                                                  patrickclutter@potterminton.com

                                                  Robert A. Van Nest
                                                  rvannest@keker.com
                                                  Christa M. Anderson
                                                  canderson@keker.com
                                                  David J. Silbert
                                                  dsilbert@keker.com
                                                  Eugene M. Paine
                                                  epaige@keker.com
                                                  Matthew W. Werdegar
                                                  mwerdegar@keker.com
                                                  Paven Malhotra
                                                  pmalhotra@keker.com
                                                  Philip J. Tassin
                                                  ptassin@keker.com
                                                  Puja V. Parikh
                                                  pparikh@keker.com
                                                  KEKER, VAN NEST & PETERS LLP
                                                  633 Battery Street
                                                  San Francisco, CA 94111
                                                  Tel: 415-391-5400

                                                  ATTORNEYS FOR DEFENDANTS
                                                  FACEBOOK, INC. and INSTAGRAM LLC

                               CERTIFICATE OF CONFERENCE

          I certify that counsel for Defendants conferred with counsel for Plaintiff on March 23,

2020 regarding the foregoing Request. Plaintiff’s counsel consented to the requested relief.


                                                       /s/ Michael E. Jones
                                                       Michael E. Jones




                                                   1
1378288
            Case 1:20-cv-00655-ADA Document 43 Filed 03/24/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via electronic mail on March 24, 2020.

                                                       /s/ Michael E. Jones
                                                       Michael E. Jones




                                                   2
1378288
